t c memo united_states tax_court bestate of william t rogers deceased gayle m rogers personal representative and gayle m rogers petitioners v commissioner of internal revenue respondent docket no filed date william t ramsey for petitioners clinton m fried for respondent memorandum opinion wells judge respondent determined a deficiency in petitioners federal_income_tax in the amount of dollar_figure and a sec_6662 penalty of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the notice_of_deficiency in the instant case was sent to william t rogers and gayle m rogers william t rogers died during after the briefs were submitted accordingly the caption of the instant case was amended to substitute for william t rogers the estate of william t rogers gayle m rogers personal representative for convenience we hereinafter refer to petitioner gayle m rogers as petitioner william t rogers as mr rogers petitioner and mr rogers as the rogerses and petitioner and the estate of william t rogers gayle m rogers personal representative as petitioners the issues we must decide in the instant case are whether mr rogers received an interest in certain property during as compensation from alpha hospital management inc alpha hospital an s_corporation in which mr rogers was a shareholder the value if any of such interest and whether petitioners are liable for a penalty pursuant to sec_6662 for substantial_understatement of tax respondent's notice_of_deficiency determined a deficiency in the rogerses' federal_income_tax in the amount of dollar_figure and a penalty pursuant to sec_6662 in the amount of dollar_figure in calculating the deficiency respondent redetermined petitioner's income with respect to alpha medical inc alpha medical a subchapter_s_corporation of which mr rogers was the sole shareholder respondent determined that dollar_figure reported by both alpha medical and mr rogers as compensation to mr rogers was excessive accordingly respondent denied alpha medical's deduction for compensation to the extent of dollar_figure and decreased mr rogers’ income from compensation to dollar_figure respondent further denied alpha medical deductions for other expenses in the amount of dollar_figure accordingly respondent increased mr rogers' proportionate share of subchapter_s income from alpha medical from a loss in the amount of dollar_figure to income in the amount of dollar_figure respondent has conceded by stipulation that mr rogers' distributive_share of income from alpha medical is in fact a loss in the amount of dollar_figure respondent also determined in the notice_of_deficiency that mr rogers was not entitled to report under the installment_method dollar_figure from the sale of contract rights regarding certain property see infra note subsequently respondent amended the answer in the instant case to allege that during mr rogers received a compensatory interest in certain properties as payment for his services in arranging a transaction between american medical holdings inc and vista hospital systems inc by stipulation respondent conceded the adjustment in the notice_of_deficiency in the amount of dollar_figure with respect to the installment_sale respondent's position is that the value of the compensatory interest received by mr rogers during was dollar_figure background the instant case was submitted fully stipulated the parties' stipulations of fact are incorporated into this opinion by reference and accordingly are found as facts in the instant case the record in the instant case is voluminous consisting of numerous stipulated documents the stipulated facts do not sufficiently explain the documents and the transactions described in the documents consequently the record in the instant case is confusing and incomplete nonetheless we have done the best we can to set forth below our findings of the facts of the instant case at the time they filed the petition in the instant case the rogerses resided in mcdonald tennessee mr rogers was one of two shareholders of alpha hospital an s_corporation the other shareholder was health facilities management group a_trust controlled by f scott gross on date alpha hospital entered into two asset purchase agreements one asset purchase agreement was with american medical holdings inc amh a delaware corporation and its wholly owned subsidiary new h circle city ince circle city a california corporation the other asset purchase agreement was with amh and its other wholly owned subsidiary new h arroyo grande inc arroyo grande a california corporation both circle city and arroyo grande owned hospitals and other assets the asset purchase agreements covered both the hospitals as well as other assets including parcels of raw land that were adjacent to the hospitals nonhospital properties the agreements were assignable to a sec_501 organization and were conditioned upon alpha hospital's obtaining financing in an amount and on terms acceptable to alpha hospital in its sole discretion during the summer and early fall of alpha hospital and amh worked with vista hospital systems inc a california non- profit organization to complete the acquisition of the properties by vista as we discuss below such acquisition was to be accomplished by the assignment to vista of alpha hospital's rights under the asset purchase agreements first boston corporation new york new york first boston agreed to underwrite the financing of the acquisition which financing was to be accomplished by the city of arroyo grande's issuing series a certificates of participation and the city of corona issuing series b certificates of participation collectively certificates during date first boston circulated a preliminary official statement to potential buyers of the certificates the principal_amount sought during the initial offering was dollar_figure million first boston was unable to raise that amount on date alpha hospital and amh entered into the first amendment to the asset purchase agreements on that same day alpha hospital and vista entered into an agreement entitled assignment assumption and security_agreement assignment agreement in the assignment agreement vista was assigned alpha hospital's contract rights to purchase the hospitals that alpha hospital had acquired in the asset purchase agreements the assignment agreement also provided that alpha hospital would be retained to manage the day-to-day operation of the hospitals after the acquisition by vista amh arroyo grande and circle city consented to the assignment agreement also on date alpha hospital and amh entered into an agreement with great western inc great western a validly formed unrelated corporation that was owned during by jill c hanna ms hanna under the terms of the date agreement great western was assigned the contract rights of alpha hospital to acgquire the nonhospital properties the date assignment agreement covering the nonhospital properties failed to set forth a sales_price or times for making payments on date because of the difficulties that first boston encountered in raising the necessary financing amh and vista’ entered into the second amendment to the asset purchase agreements that reduced the purchase_price of the hospitals on date vista and alpha hospital entered into an amended and restated management agreement under the terms of the date agreement alpha hospital would receive dollar_figure plu sec_2 percent of the hospitals' net patient service revenues annually additionally alpha hospital was to receive dollar_figure for its assignment of its rights under the asset purchase agreements the management agreement was contingent on the employment of f scott gross at alpha hospital neither the management agreement nor the assignment agreement made any mention of compensation to be paid to mr rogers on date amh and vista executed the third amendment to the asset purchase agreements in which the overall size of the tax-exempt_financing was lowered from dollar_figure million to dollar_figure million including a reduction in the purchase_price by amh from dollar_figure million to dollar_figure million in an agreement dated date mr rogers assigned to great western all rights that he might have in the agreement between alpha hospital and amh with respect to the nonhospital even though alpha hospital was a party to the asset purchase agreements and first amendment to the asset purchase agreements it was not a signatory party to any subsequent amendments to the asset purchase agreements properties in return great western agreed to remit to mr rogers percent of all proceeds it received on the sale of such properties the date agreement was contingent on the consummation of the agreements between vista and amh and on great western's resale of nonhospital properties also on date ms hanna on behalf of great western executed a promissory note requiring great western to pay mr rogers percent of the proceeds received on the sale of nonhospital properties on his federal_income_tax return mr rogers reported the date transaction as an installment_sale of contract rights valued at dollar_figure on date the sale of the hospitals from amh to vista closed on that same day the nonhospital properties were transferred by grant deeds from arroyo grande and circle city to great western great western neither paid any remuneration nor gave anything of value to amh or its subsidiaries for the nonhospital properties on date great western leased to vista a medical office building located on one of the nonhospital properties for dollar_figure in rent payable in equal semiannual installments of ‘ the date agreement refers to properties described in exhibit a but exhibit a is not part of the record however it is clear that exhibit a contained a description of the nonhospital properties see supra note dollar_figure for great western reported on its income_tax return the receipt of rent in the amount of dollar_figure from the nonhospital properties between march and date ms hanna on behalf of great western attempted to sell the nonhospital properties during date vista through alpha hospital offered to purchase the nonhospital properties during great western sold the nonhospital properties to vista vista financed the purchase of the nonhospital properties through tax-exempt certificates of participation issued by the cities of arroyo grande and corona california certificates to great western the certificates were nonrecourse obligations secured only by the property acquired the certificates were zero coupon obligations and no principal or interest payments were to be made until specified dates in the future on receipt of the certificates great western agreed that it would not attempt to transfer or otherwise dispose_of the certificates without receiving from a rating agency a rating of a or better for the certificates during date ms hanna on behalf of great western attempted to obtain a rating for the certificates so that the certificates could be marketed to assist in that effort great western retained the underwriting firm of peacock hislop staley and given inc peacock the efforts of peacock ultimately failed in a letter dated date peacock ended its representation of great western citing among its reasons the repeated failure of great western to provide it with adequate information pursuant to the financing agreement covering its purchase of the nonhospital properties vista was required to make annual deposits in a sinking_fund that would be used to pay principal and interest on the certificates when they became due vista defaulted on its obligations in and tendered to great western a deed in lieu of foreclosure at that time great western discovered that vista had failed to pay real_property_taxes on the nonhospital property in corona california and had thereby encumbered the property negotiations between great western and vista were commenced in an attempt to force vista to cure its default those negotiations failed and during date the trustees of the certificates foreclosed on date great western executed agreements with the trustees and the cities of arroyo grande and corona terminating the certificates on date and on date great western received a trustee's deed upon sale for each of the nonhospital properties during great western again sold the nonhospital properties most of the purchase_price for the sale covered back taxes and expenses mr rogers however received dollar_figure from the sale of the properties discussion we must first decide whether during mr rogers received a compensatory interest in the nonhospital properties as payment for his services in arranging the transaction between amh and vista because respondent raised this issue for the first time in the amended answer respondent bears the burden_of_proof rule respondent contends that a compensatory interest in the nonhospital properties was transferred to mr rogers during as payment for his services in arranging the transfer of the hospitals from amh to vista none of the numerous stipulated documents however refer to any such payment rather the stipulated documents show that alpha hospital received dollar_figure for the transfer of its rights to the hospitals and nonhospital properties from amh additionally alpha hospital was awarded lucrative management contracts at both hospitals for which it was to be paid a combined dollar_figure plu sec_2 percent of the net patient service revenues annually the only documentary_evidence of mr rogers' interest in the nonhospital properties is the agreement dated date in that agreement mr rogers transferred his interest in the contract between vista and amh with respect to the nonhospital properties to great western in return for great western's promise to sell those properties and remit to mr rogers percent of the proceeds the character of mr rogers' interest in the nonhospital properties and the point at which mr rogers received that interest are not disclosed in any of the stipulated documents because the instant case was submitted on the basis of the stipulation of facts without trial there is no other evidence concerning mr rogers' interest in the nonhospital properties acknowledging that there is no documentary_evidence of a compensation agreement between mr rogers and alpha hospital respondent argues that there was an oral understanding between mr rogers and alpha hospital that mr rogers would attempt to sell the hospital properties acquired by alpha hospital from amh in return for the receipt of the nonhospital properties on consummation of the sale respondent however presented no witnesses to testify to that understanding and presented no other evidence in addition to the stipulations as we stated in the introduction to our findings_of_fact the record in the instant case is confusing and incomplete the stipulations of fact fail to explain the significance of the numerous attached exhibits and the details of the transaction which the exhibits purport to describe the opacity of the record appears to be due in no small part to respondent's failure to articulate a coherent theory of the case until long after all the evidence had been submitted moreover as we stated above respondent has the burden_of_proof in the instant case a decision in favor of respondent therefore cannot rest on assumption or speculation but must rest on fact 26_tc_634 22_bta_1182 affd 63_f2d_623 6th cir that the instant case was submitted to the court fully stipulated does not relieve respondent of that burden 98_tc_511 in sum respondent has failed to introduce evidence in the instant case sufficient to show the character of the interest mr rogers received in the nonhospital properties even if we were to assume that mr rogers received a valuable interest in such properties respondent introduced no evidence to show that mr rogers received that interest during accordingly based on the woefully inadequate record before us we hold that respondent has failed to carry the burden_of_proof in the instant case because we have found that respondent has failed to prove that mr rogers received a compensatory interest in the nonhospital properties during we hold that petitioners are not liable for the penalty pursuant to sec_6662 for because we hold for petitioner the issue regarding the value of mr rogers' interest in the contract rights is moot substantial_understatement we have considered respondent's remaining arguments and find them irrelevant or unnecessary to reach ’ to reflect the foregoing decision will be entered for petitioners respondent has on brief advanced the argument that great western is a sham corporation controlled by mr rogers through his attorney john konvalinka who is the brother-in-law of ms hanna we note that on the day this case was called for trial before the parties agreed to submit the case as fully stipulated respondent attempted to assert this theory upon petitioner's objection and the court's inquiry respondent specifically disavowed any such theory regarding the transaction in issue in the instant case respondent has offered no reason why the court should consider such an argument moreover respondent's protestations of sham are not supported by the evidence in the record the parties have stipulated that great western was a validly formed corporation owned by ms hanna additionally there is extensive correspondence between ms hanna and various third parties that evidence ms hanna's active_participation in the management and sale of the nonhospital properties accordingly even if we were to consider respondent's sham-transaction theory we would hold that respondent has failed to carry the burden_of_proof on that issue as well
